Citation Nr: 0111491	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  95-08 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for heel spurs.

2.  The propriety of the initial 10 percent evaluation 
assigned for hypertension from April 2, 1993; and entitlement 
to a rating in excess of 30 percent for status post 
myocardial infarction with hypertension since May 1, 1998.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel



INTRODUCTION

The veteran had active service from May 1987 to April 1993.  

The matters on appeal originally came before the Board of 
Veterans' Appeals (Board) on appeal from an August 1994 
rating decision in which the RO denied service connection for 
heel spurs, but granted service connection for hypertension 
and assigned a 10 percent evaluation, effective from April 2, 
1993.  

Following initial appellate review, in April 1997, the Board 
remanded the issues to the RO for further development.  In  
January 1999, the RO continued to deny service connection for 
heel spurs and entitlement to a rating in excess of the 
initial 10 percent assigned for the veteran's cardiovascular 
disorder from April 2, 1993.  However, the RO then 
recharacterized the service-connected condition as status 
post myocardial infarction with hypertension, and assigned a 
100 percent evaluation from October 10, 1997, and a 30 
percent rating from May 1, 1998.  

The Board notes that the RO adjudicated the veteran's claim 
for a higher evaluation for his cardiovascular disorder as 
one for an increased rating.  However, in light of the 
distinction noted by the United States Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999), the Board has recharacterized the issue 
on appeal as involving the propriety of the initial 10 
percent evaluation assigned, and (following the RO's 
recharacterization of the service-connected condition and 
grant of a 100 percent evaluation following a myocardial 
infarction) entitlement to an evaluation higher than 30 
percent from May 1998.   


REMAND

Following a preliminary review of the veteran's claims 
folder, the Board finds that another remand of both issues is 
warranted.   

With regard to the claim for service connection for heel 
spurs, the Board notes that during service, an X-ray 
examination revealed the presence of bilateral plantar 
calcaneal spurs.  August 1992 treatment records reveal 
treatment for bilateral heel spurs.  The separation 
examination was negative for any findings, treatment, or 
diagnoses of heel spurs.

Following appellate review in April 1997, the Board remanded 
the issue for further VA examination to determine whether 
heel spurs were currently present.  On VA examination in 
August 1997, the examiner concluded that there was no 
definite evidence of heel spurs.  An X-ray of the feet was 
negative.  In an August 1998 addendum to the August 1997 
examination, the examiner concluded, once again, that there 
was no objective evidence that the veteran currently had 
bilateral heel spurs.

However, a letter of medical treatment dated in March 1999 
was received from Antonio Y. Medina, M.D., P.A.  Dr. Medina 
stated that the veteran was seen in his office in 1997 for 
persistent leg pain and that an X-ray taken of both heels 
revealed a diagnosis of heel spurs.  Dr. Medina did not offer 
any opinion as to the etiology of the veteran's condition.   

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date. 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or,
obtaining a medical opinion) when such evidence may 
substantiate entitlement to the benefits sought.  A claim may 
be decided without providing such assistance 
only when no reasonable possibility exists that such 
assistance will aid in the establishment of entitlement, or 
the record includes medical evidence sufficient to adjudicate 
the claim.  Id.  

Under the circumstances of this case, the Board finds that RO 
should schedule the veteran for another VA examination to 
obtain definitive evidence as to the presence of heel spurs, 
and, if so, an opinion as to the relationship, if any, 
between any currently diagnosed bilateral heel spurs to the 
veteran's active military service, to include the diagnoses 
noted in the veteran's service medical records.  The veteran 
is hereby notified that a failure to report for any scheduled 
examination, without good cause, could well result in the 
denial of the claim.  See 38 C.F.R. § 3.655 (1999).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  

Prior to having the RO undergo VA examination, the RO should 
obtain and associate with the claims file all outstanding 
pertinent medical records, to specifically include records 
from any VA facilities, or those held by any other 
governmental entity.  In this regard, the Board emphasizes 
that records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  The RO should also obtain all outstanding 
clinical records from Dr. Medina, as well as records from any 
other source(s) or facility(ies) identified by the veteran.   

With regard to the claim for an increased rating for the 
veteran's cardiovascular condition, the Board notes that, 
pursuant to the Board's April 1997 remand, the veteran was 
afforded a VA cardiovascular examination in August 1997; at 
that time, the diagnosis was hypertension, uncontrolled and 
untreated.  Subsequent to the August 1997 VA orthopedic 
examination, private medical treatment and hopsitalization 
records reveal that the veteran had a myocardial infarction 
in October 1997.  In a December 1998 addendum to the August 
1997 VA examination report, the examiner noted that 
hypertension was a risk factor for having a myocardial 
infarction.  Thereafter, the RO granted the 100 percent 
rating for status post myocardial infarction, effective 
October 10, 1997, and a 30 percent evaluation from May 1, 
1998.  

Thus, the issue with respect to the cardiovascular condition 
now involves the evaluation of the condition from the 1993 
grant of service connection until the veteran's October 1997 
myocardial infarction, and the evaluation of the condition 
from the May 1998 increase to 30 percent up to the present.  
As reflected in the January 1999 Supplemental Statement of 
the Case (SSOC), the RO has considered the claim in light of 
the January 12, 1998 changes to the portion of the rating 
schedule governing the evaluation of cardiovascular 
disorders, including hypertension. 

The Board notes, however, that further development of the 
cardiovascular claim also is warranted.  As noted above, VA 
last examined the veteran in August 1997.  Although the 
veteran was scheduled for two VA cardiovascular examinations 
but he did not report for either examination.  While it was 
indicated that a statement from his private medical doctor be 
used to rate his disorder, the Board notes that such 
statement does include sufficient findings to fully evaluate 
the veteran's condition, particularly pursuant to the revised 
rating criteria.  Indeed, as reflected in the January 1, 1999 
SSOC, the veteran was assigned a minimum evaluation of 30 
percent, under the former criteria, pending the results of a 
VA examination being requested.  Given that fact, as well as 
the length of time since the veteran's last VA cardiovascular 
examination, the Board finds the RO should attempt, once 
again, to schedule a VA cardiovascular examination, 
particularly in light of the applicable revised rating 
criteria.  The veteran and his representative are hereby 
advised that failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claim.  See 38 C.F.R. § 3.655 (2000).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.

With respect to both claims, the RO should undertake any 
other development and/or notification action deemed warranted 
by the Veterans Claims Assistance Act of 2000.  

Finally, in adjudicating the claim for a higher evaluation 
for the veteran's cardiovascular condition, the RO is 
reminded that, with respect to evidence developed since the 
January 12, 1998 rating schedule revision, the RO should 
consider both the former and revised applicable schedular 
criteria, applying the more favorable result, if any.  See 
Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); and VAOPGCPREC 3-
2000 (2000) (the retroactive reach of a revised regulation, 
under 38 U.S.C.A. § 5110(g), can be no earlier than the 
effective date of that change).  The RO should also 
explicitly consider whether separate ratings can be assigned 
for separate periods of time based on the facts found-a 
practice known as "staged rating."  See Fenderson. 

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

1.  The RO should all necessary action 
obtain and associate with the claims file 
all pertinent outstanding medical 
records, to specifically include records 
from any VA medical facilities; records 
from the Medical Office of Antonio Y. 
Medina, M.D., P.A. in Westminster, 
Maryland; and from any other source(s) or 
facility(ies) identified by the veteran.  
If any requested records are not 
available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  The veteran is free, of 
course, to submit any pertinent records 
in his possession, and the RO should give 
him an opportunity to do so before 
arranging for him to undergo medical 
evaluation. 

2.  After associating with the claims 
file all available medical records 
received pursuant to the development 
requested in paragraph 1, above, the 
veteran should be afforded an appropriate 
VA examination to ascertain whether the 
veteran currently suffers from heel 
spurs, and, whether such condition is 
related to active military service.  It 
is imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, to 
include a complete copy of this REMAND.  
All appropriate tests and studies should 
be conducted.  All clinical findings 
should reported in detail, and correlated 
to a specific diagnosis.  Following the 
examination of the veteran, review of his 
documented medical history and 
assertions, and consideration of sound 
medical principles, the physician should 
opine whether it is as least as likely as 
not that any diagnosed heel spurs are in 
any way related to the veteran's active 
military service, to include the 
diagnoses and treatment noted therein.  
All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.  

3.  After associating with the claims 
file all available medical records 
received pursuant to the development 
requested in paragraph 1, above, the 
veteran should also be afforded a VA 
examination to assess the severity of his 
cardiovascular disability.  It is 
imperative that the physician who is 
designated to examine the veteran reviews 
the evidence in his claims folder, to 
include a complete copy of this REMAND.  
All appropriate tests and studies should 
be conducted, and all clinical findings 
should reported in detail.  The 
examination report should include a 
detailed account of all manifestations of 
cardiovascular pathology found to be 
present, consistent with the current 
criteria for evaluating heart disorders 
and hypertension.  If a laboratory 
determination of metabolic equivalents 
(METs) by exercise testing cannot be 
conducted, the examiner should estimate 
the level of activity (expressed in METs 
and supported by examples, such as slow 
stair climbing or shoveling snow) that 
results in dyspnea, fatigue, angina, 
dizziness, or syncope.  All examination 
findings, along with the complete 
rationale for each opinion expressed and 
conclusion reached, should be set forth 
in a typewritten report.  

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

6.  After completion of the foregoing 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate the 
claims on in light of all pertinent 
evidence and legal authority, to 
specifically include that cited to 
herein.  With regard to the veteran's 
service-connected heart condition, the RO 
must consider both the former and revised 
rating criteria, applying the more 
favorable result, if any, as well as 
whether "staged rating" is appropriate.  
The RO must provided full reasons and 
bases for its determinations.  

8.  If any benefits sought on appeal 
remain denied, the veteran and his 
representative must be furnished an 
appropriate supplemental statement of the 
case, and afforded the opportunity for 
written or other response before the 
claims file is returned to the Board for 
further appellate consideration.   

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



